Citation Nr: 1811223	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (CAD). 

4. Entitlement to service connection for CAD, to include as secondary to hypertension. 

5. Entitlement to service connection for diabetes mellitus II. 

6. Entitlement to service connection for residuals of cold injury (frost bitten toes and fingers.)

7. Entitlement to service connection for a psychiatric condition, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1969 to November 1973. He had additional service in the Marine Corps Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Travel Board hearing in October 2017 before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

The issue(s) of entitlement to service connection for hypertension, coronary artery disease, PTSD, diabetes mellitus II and residuals of a cold injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2009 rating decision, the RO denied entitlement to service connection for hypertension and coronary artery disease, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2. Testimony indicating he received treatment for high blood pressure and stress following service relates to facts that could substantiate his claims of service connection for hypertension and CAD.  


CONCLUSIONS OF LAW

1. The January 2009 rating decision that denied service connection for CAD and hypertension is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and CAD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen 

Applicable law provides that an RO decision that is not appealed becomes final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. Once a decision becomes final, new and material evidence is required to reopen the claim that was denied. 38 U.S.C. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996). The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality. See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In January 2009, the RO denied entitlement to service connection for hypertension and CAD. At that time, the RO considered the Veteran's service treatment records, which did not show any diagnoses or treatment for high blood pressure or heart disease.  His separation exam performed in January 1973 did not indicate any heart problems and his blood pressure was within the normal range.  No diagnosis of the claimed disabilities were seen within the first post service year.  Based on the foregoing, the RO denied service connection for hypertension and CAD.  

The January 2009 rating decision, with notice of appellate rights, was mailed to the Veteran's address of record and was not returned as undeliverable. Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to his claims during the one-year appeal period following the issuance of the rating decisions. See 38 C.F.R. § 3.156(b). Accordingly, the January 2009 rating decision became final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

As noted above, a final decision cannot be reopened unless new and material evidence is presented. In this case, an unestablished fact necessary to substantiate the claim for hypertension is evidence of chronic high blood pressure during service or within the year following. As for CAD, evidence showing a diagnosis or treatment for heart disease during service or within the year following would substantiate the claim.  

The Veteran submitted a petition to reopen his claims for hypertension and CAD in May 2012. Evidence associated with the claims file following the January 2009 rating decision includes statements in support of his claim, his hearing testimony, and various treatment records. 

Within his statements, the Veteran asserted that he has continuously experienced high blood pressure, rapid heartbeats, flushing, weakness, fainting and blurred vision.  

VA treatment records do not provide any insight into the cause or etiology of the Veteran's hypertension or CAD. A VA doctor submitted a note indicating that he had been treating the Veteran for hypertension and believed that his high blood pressure and other medical problems were most likely due to what he experienced in service. 

During the October 2017 hearing, he testified that after leaving service, he was given a physical prior to starting a job and the physician told him that his blood pressure was high. He reported he was prescribed medication to control his symptoms in approximately 1974-75. In 1983, he resigned from his position in the insurance industry due to stress. Two years later, he applied for education benefits and submitted private medical records noting treatment for hypertension and stress. He testified that he had a heart attack in 1996, which he believes was due to hypertension. 

The credibility of the above evidence is presumed for the limited purpose of assessing whether the evidence is material. Testimony indicating he received treatment for high blood pressure and stress in the year following service and the doctor's note indicating that his current hypertension is due to service, relate to facts that could substantiate his claim concerning hypertension, as well as CAD claimed secondary to hypertension.   

Under these circumstances, the Board finds that new and material evidence has been received and the petitions to reopen claims of entitlement to service connection for CAD and hypertension are granted. As there is insufficient evidence to render a decision on CAD and hypertension at this time, both claims must be remanded for additional development and are addressed in the Remand portion of this decision.


ORDER

Petition to reopen the claim of entitlement to service connection for CAD is granted. 

Petition to reopen the claim of entitlement to service connection for hypertension is granted. 


REMAND

As stated above, the Veteran has a diagnosis of hypertension and suffered a heart attack in 1996; he receives ongoing treatment for both conditions. Although a VA doctor opined that his hypertension was related to service, no rationale was provided and the opinion did not address CAD. VA examinations are necessary to determine the etiology of both diagnosed hypertension and heart disease. 

The Veteran was afforded a VA examination for PTSD in February 2013 and the examiner found that although he had traumatic experiences, his symptoms did not meet the criteria for PTSD. However, during the October 2017 hearing, the Veteran reported a diagnosis of PTSD by a private physician in approximately 2013 or 2014.  Clarification of the Veteran's diagnosis should be sought.  
The Veteran was diagnosed with diabetes mellitus, type II in approximately 2010 through the VA. He contends the diagnosis is due to the poor diet he had during service; he was given c-rations, fried foods and sweets for energy. He would often feel sluggish or dizzy and experienced night sweats. A VA exam is necessary to determine if his current diagnosis is related any symptoms he had during service. 

The Veteran has testified that his fingers and toes were frostbitten while backpacking through the snow during service. As current records do not appear to establish a definitive diagnosis for his complaints, a VA examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any VA clinical records dated after November 2013 related to the Veteran, and ask him to identify any other additional records he wishes considered in connection with his appeal.  Any identified records should be sought.  . 

2. After any additional records are associated with the claims file, schedule the Veteran for another VA PTSD examination. The claims file should be provided to the examiner who is asked to identify the Veteran's psychiatric diagnosis/es.  If PTSD is diagnosed, the stressor/s should be identified.  If any other psychiatric disorder is present, the examiner should address whether it had its onset in service, or is due to an in-service disease or injury.  

3. Schedule the Veteran for VA examinations to determine the nature and etiology of any hypertension, CAD, diabetes mellitus II and residuals of cold injury conditions present during the appeal period. The electronic file should be reviewed in conjunction with the examination. 

For the hypertension diagnosis, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current hypertension had its onset in service or is etiologically related to or caused by an injury, or disease incurred in service.

For the CAD diagnosis, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current CAD had its onset in service, or is etiologically related to or caused by an injury, or disease incurred in service.

(b) Provide an opinion as to whether the CAD is proximately caused or aggravated (worsened beyond normal progression) by hypertension.

For the diabetes mellitus diagnosis, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current diabetes mellitus had its onset in service or is etiologically related to or caused by an injury, or disease incurred in service.





For any diagnosed residuals of cold injury condition of the fingers and toes, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) it was caused by an injury incurred in service.

A fully articulated medical rationale for the opinions expressed should be set forth in the medical reports. The reviewers should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If any requested opinion cannot be provided without resort to speculation, the reviewer should so state and explain why an opinion cannot be provided without resort to speculation.  

4. After completion of the above, the AOJ should readjudicate the claim on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


